DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the phrase “where the pressure is from about 100 kPa to about 84000 kPa or 100 kPa to about 40 MPa” is indefinite. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 19 recites the broad recitation from about 100 kPa to about 84000 kPa, and the claim also recites or 100 kPa to about 40 MPa which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Furthermore, the term “about” renders the claim indefinite because there are no definite metes and bounds with the respective ranges.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pirngruber et al US Patent 8,192,527.
Regarding claim 1, Pirngruber teaches a process for purifying hydrogen comprising:
a) Flowing a hydrogen stream containing a contaminant to a purifier comprising an adsorber from a high-pressure tank in conditions enough to remove the contaminant and purify hydrogen (column 4 lines 34-45). 
b) The hydrogen may be flowed into a fuel cell (column 1 line 17).
Regarding claim 2, the contaminant comprises CO2, CO, methane, water, nitrogen, argon, and hydrocarbon (column 6 lines 19-23).
Regarding claim 3, the hydrogen purity is at least 99.9% by volume (column 4 line 53).
Regarding claim 4, the purifier operates at a preferable temperature range between 10 °C to 50 °C (column 7 line 3).
Regarding claims 5-6, the purifier contains a disposable cartridge, or bed, that contains the adsorbent (column 7 lines 8-13).
Regarding claims 7, 9, and 10, the adsorbent comprises metal organic framework (column 5 line 25). Examples include IRMOF-1, IRMOF-3, IRMOF-6, IRMOF-11, MOF-177, Cu3(4,4',4''-s-triazine-2,4,6-triyl-tribenzoate)2 also known as Cu3(tatb)2, MIL-100, and MIL-101 (column 5 lines 24-30).
Regarding claim 11, the adsorbent comprises a BET of at least 2000 m2/g (column 5 line 46).
Regarding claim 12, the pore size of the absorbent is from 5 angstroms to 50 angstroms (column 5 line 20).
Regarding claim 13, the absorbent is in the form of a bed (column 7 lines 8-13).
Regarding claim 19, the pressure for the adsorbency is from 2 to 4 MPa (column 5 line 11).
Regarding claim 20, the pressure is changed during the desorbent or regeneration phase (column 5 line 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pirngruber US Patent 8,192,527 in view of Golden et al. US Publication 2004/0045434.
Regarding claim 8, Pirngruber teaches that the purifier contains a bed of multiple adsorbents (column 7 lines 8-13). However, Pirngruber does not explicitly teach the adsorbents are different. 
Golden teaches a process for purification using a dual absorbent system, where zeolite is used as a supplement adsorber to remove carbon dioxide ([0004]). Pirngruber acknowledges that zeolites are convention in purifying hydrogen streams and further acknowledges that different adsorbent materials can target different impurities (column 2 lines 20-25, where a preliminary silica layer may be used to remove water and zeolite to absorb methane and carbon monoxide). Thus, it would be obvious to one having ordinary skill in the art at the time of the invention to use two different adsorbent materials in order to target a specific contaminant, which would prolong the lifetime of the adsorbent and may result in a more efficient purification process.

Claim 16, 17, 18, 21, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Pirngruber US Patent 8,192,527.
Regarding claim 16, examples of the adsorbent include IRMOF-1, IRMOF-3, IRMOF-6, IRMOF-11, MOF-177, Cu3(4,4',4''-s-triazine-2,4,6-triyl-tribenzoate)2 also known as Cu3(tatb)2, MIL-100, and MIL-101, etc (column 5 lines 24-30). While Pirngruber does not explicitly mention MOF-74-Co, MOF-74-Ni, MOF-74-Cu, PCN-250, HKUST-1, UiO-66, UiO-66-NH», SIFSIX-3-Ni, MIL-88, MIL-89, Ga-soc-MOF, Zn2(BDC)2DABCO), and mixtures thereof. However, Pirngruber implies that any adsorbent from the MOF family is suitable for the invention, and thus would have been obvious to one having ordinary skill in the art to use the aforementioned MOFs in the claim for the adsorbent.
Regarding claims 17, 21, and 22, Pirngruber implies that conventional systems may be used for the process, which would include a vehicle or stationary power system (column 1 lines 10-20).
Regarding claims 18 and 23, Pirngruber does not disclose the hydrogen flow rate. However, such a parameter would involve routine experimentation and would be conventional to one having ordinary skill in the art.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pirngruber US Patent 8,192,527 in view of Ji et al. US 2021/0252475.
Regarding claims 14 and 15, Pirngruber discloses a MOF adsorbent and beds but is not explicit to the adsorbent being deposited onto a solid support, membrane, woven fiber, non-woven fiber etc. nor discloses the shape. However, Ji et al. discloses that adsorbents are conventionally supported powder, granule, pellet particles. Thus, it is reasonably expected that the adsorbent in Pirngruber has the same features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/Primary Examiner, Art Unit 1772